

[exhibit104to1q1310qimage1.gif]
EXHIBIT 10.4
JOHN DOE                                                April 1, 2013
ABC DEPARTMENT
MAIL CODE


Dear John:


Pursuant to the terms and conditions of the Company’s 2010 Long Term Incentive
Plan (the “Plan”) and the attached Award Agreement (within the meaning of the
Plan), you have been granted a Performance Award over a number of performance
units (“PUs”) with a target value as outlined below (the “Target Value”).
Capitalized terms that are not defined in this Notice of Grant are references to
defined terms in the Plan or the Award Agreement to which this Notice of Grant
is attached. This document is the “Notice of Grant” referred to in the Award
Agreement.


Granted To:            JOHN DOE
Grant Date:            April 1, 2013
Performance Vesting Period:    January 1, 2013 ending December 31, 2015
Service Vesting Period:         April 1, 2013 ending April 1, 2016
Target Value:            $XX,XXX


Subject to the terms of the Plan, the Award Agreement and this Notice of Grant,
your satisfying the Service Vesting Period requirements set forth below and
depending on the Company’s achievement of the Performance Goals specified below
during the period beginning January 1, 2013 and ending December 31, 2015 (the
“Performance Vesting Period”), you will be entitled to a cash payment equal to
the value of the PUs, if any, based on a percentage of the Target Value as
determined below, with the maximum payment equal to 150% of the Target Value.
The value of the PUs to be paid under this Award, if any, shall be based upon
the Company’s achievement of the following performance criteria (the
“Performance Goals”) as certified by the Committee: (i) the Company’s diluted
earnings per share from continuing operations (“EPS”) growth as measured on the
basis of the three-year compound annual growth rate (“CAGR”), on both an
absolute basis and relative to the diluted EPS from continuing operations growth
of the companies (the “Peer Group”) listed on Schedule A attached hereto (“EPS
Goal”); and (ii) the three-year average of the Company’s return (from continuing
operations) on average tangible common equity (“ROATCE”) on both an absolute
basis and relative to the ROATCE of the Peer Group (“ROATCE Goal”) in accordance
with the matrices set forth on the Schedule A attached hereto. Each of the EPS
Goal and the ROATCE Goal shall be weighted 50% in determining payout of the
Award. In order to be eligible to receive the cash payment determined in
accordance with the foregoing, you must remain employed with the Company or one
of its Subsidiaries through the third anniversary of the Grant Date set forth
above (the “Service Vesting Period”) except as otherwise provided for in the
Performance Unit Award Agreement.
By your signature below, you and Regions agree that this Award is granted under
and governed by the terms and conditions of the Plan, the Award Agreement and
this Notice of Grant.


Amendment to 2012 Award Letter – As May be Applicable
It has recently come to the Company’s attention that, due to an administrative
error, the June 1, 2012 award letter (the “2012 Award Letter”) mistakenly
included a Performance Goal for the Company’s return on tangible equity
(“ROTE”). The Performance Goal that the Committee intended to apply to the award
was the Company’s return on average tangible common equity (“ROATCE”). By
signing or accepting this Notice of Grant, you hereby agree that all references
to “return on tangible equity” and “ROTE” in the 2012 Award Letter are replaced
with references to “return on average tangible common equity” and “ROATCE”.
Except for the amendment described above, the 2012 Award Letter remains
outstanding in accordance with its terms.


Please sign one copy of this document and return it to Executive Compensation,
Regions Center, 16th Floor in the enclosed pre-addressed interoffice envelope.


Signed:_______________________________________________________Date:__________________


Congratulations on your award and thank you for your continued service to
Regions!


Regards,


Grayson Hall







--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

[exhibit104to1q1310qimage2.jpg]

--------------------------------------------------------------------------------





PERSONAL & CONFIDENTIAL


PERFORMANCE UNIT AWARD AGREEMENT
Under the
REGIONS FINANCIAL CORPORATION
2010 LONG TERM INCENTIVE PLAN



--------------------------------------------------------------------------------



You have been granted a Performance Award in the form of performance units
(“PUs”) payable in cash (the “Award”) under the Regions Financial Corporation
2010 Long-Term Incentive Plan (the “Plan”), the terms and conditions of which
are incorporated in this document by reference as if fully set forth herein.
This document sets out some of the specific terms of your Award and constitutes
the Award Agreement required by the Plan. You should retain it for future
reference. You should also pay particular attention to the Plan and its
prospectus since they set forth other provisions applicable to your Award.
Capitalized terms that are not defined in this Award Agreement are references to
defined terms in the Plan or the Notice of Grant that is attached to this Award
Agreement. The prospectus for the Plan and the Plan document itself provide you
helpful information and explanations related to your grant. These documents are
currently accessible by logging in to your account at Solium Shareworks, the
online equity compensation management system for Regions Financial Corporation
(“Regions”). If you do not have access to a personal computer and would like
copies of the documents, please contact Executive Compensation at (205)
XXX-XXXX. You should note that in the event of any conflict or inconsistency
between the provisions of this Award Agreement and the terms and conditions of
the Plan, the terms and conditions of this Award Agreement will control.


The grant date of your Award, the date on which your Award vests and the vesting
conditions for your Award are set forth in the enclosed grant notice (“Notice of
Grant”). The number of PUs referenced in the Notice of Grant is the target
number of PUs subject to this grant. The value of the PUs that become payable
under this Award, if any, is contingent upon the extent to which the performance
goals specified in the Notice of Grant (the “Performance Goals”) are determined
to be achieved. Except as otherwise specified herein, at the end of the
performance period (including any Service Vesting Period) specified in the
Notice of Grant (the “Performance Period”), the Committee shall certify the
level of achievement of the Performance Goals and shall determine the value of
the PUs, if any, payable to you under this Award. In order to receive a payout
of your PUs, you must still be employed by Regions or one of its Subsidiaries
through the end of the Performance Period (except as provided below). On such
date, you will receive a cash payment equal to the aggregate value of your PUs.


If, prior to payment of the PUs under this Award, any of the following events
occurs, this Award will be treated as described below:


•
Your employment terminates due to your death, then as soon as practicable
following your death, the Performance Period will lapse, unless otherwise
specifically prohibited by applicable laws, rules or regulations, and the PUs
will vest based on target achievement of the Performance Goals and cash equal to
the Target Value (as defined in the Notice of Grant) will be paid to your
estate.



•
Your employment terminates due to your Disability, then the Award will continue
to vest in accordance with its terms and you will be entitled to receive the
cash payment under the PUs, if any, at the end of the Performance Period that
you otherwise would have received (i.e., based on actual achievement of the
Performance Goals) had your employment with Regions continued through the
payment date. In the event your employment terminates due to your Disability and
your death occurs prior to the end of the Performance Period, then as soon as
practicable following your death, the Performance Period will lapse, unless
otherwise specifically prohibited by applicable laws, rules or regulations and
cash equal to the Target Value (as defined in the Notice of Grant) will be paid
to your estate.



•
If, prior to payment of this Award and any time on or after November 30th of the
year during which the Award is granted, you terminate your employment due to
retirement (on or after age 65 or on or after you attain age 55 with 10 years of
service), then the Award will continue to vest in accordance with its terms and
you will be entitled to receive the cash payment under the PUs, if any, at the
end of the Performance Period that you otherwise would have received (i.e.,
based on actual achievement of the Performance Goals) had your employment with
Regions continued through the payment date.






--------------------------------------------------------------------------------













•
If, prior to payment of this Award the Company terminates your employment
without Cause, then the Award will continue to vest in accordance with its terms
and you will be entitled to receive the cash payment under the PUs, if any, at
the end of the Performance Period that you otherwise would have received (i.e.,
based on actual achievement of the Performance Goals) had your employment with
Regions continued through the payment date, which amount shall be pro-rated for
the portion of the Performance Period between the Grant Date and the date your
employment terminated.



•
Notwithstanding anything in the Plan to the contrary, in the event a Change in
Control occurs then, upon the Change in Control, the value of the PUs under the
Award will be locked in at the Target Value and shall vest and become payable in
accordance with the service-based vesting conditions set forth in the Notice of
Grant, provided you are still employed by the Company as of such payment date.
Notwithstanding the foregoing, if your employment is terminated by the Company
without Cause or by you for Good Reason, in each case, within the twenty-four
(24) month period following the Change in Control, such PUs shall immediately
vest and become payable.



Notwithstanding anything herein to the contrary, if this Award is determined to
be “deferred compensation” within the meaning of Section 409A of the Code, if
this Award becomes payable upon your separation from service with Regions and if
you are a “specified employee” at the time of such separation from service, the
shares of Stock described above shall be issued to you on the date that is six
months after your separation from service, all as determined in accordance with
Section 409A of the Code.


If your employment with Regions terminates during the Performance Period for any
reason other than those listed above, your Award will be forfeited as of your
termination date.


Any amounts paid or payable under this Award shall be subject to claw-back
and/or forfeiture in accordance with the terms of Applicable Law and the
Company’s Compensation Recoupment Policy (or any successor policy thereto), in
each case, as in effect from time to time.


By signing the enclosed Notice of Grant, you acknowledge that you accept this
Award on the terms and conditions set forth in this Award Agreement and the Plan
and you further acknowledge and agree as follows: (1) That this Award Agreement
and the Plan set forth the entire agreement of Regions and you relating to the
subject matter of this document and supersedes and replaces all prior agreements
and understandings with respect to such subject matter; (2) that Regions and you
have made no agreements, representations or warranties relating to the subject
matter of this Award Agreement which are not set forth herein; (3) that no
provision of this Award Agreement may be amended, modified or waived unless such
amendment, modification or waiver is authorized by the Committee and is agreed
to in writing signed by an officer of Regions actually authorized to do so, and
(4) that this Award Agreement is binding on Regions’ successors and assigns. You
also agree that Regions, the Board and the Committee, in their oversight and
conduct of the business and affairs of Regions, may in good faith cause Regions
to act or fail to act in a way that prevents this Award from vesting. This Award
Agreement is not intended to and will not be interpreted to impose any liability
upon Regions, the Board, the Committee or any officer, agent or employee of
Regions for any forfeiture of the Award that results from such action or
omission.


I congratulate you on your award and thank you for your continued service to
Regions!


REGIONS FINANCIAL CORPORATION




By:




Name:    Grayson Hall
Title:    President and Chief Executive Officer







